DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2022.
Applicant's election with traverse of Claims 5-11 in the reply filed on January 11, 2022 is acknowledged.  The traversal is on the ground that Groups I-V have a unity of invention.  This is not found persuasive because Examiner stated in the Restriction Requirement dated October 18, 2021 that Groups I-V share the common technical feature of additive manufacturing to manufacture in layers using radiation, which Fockele discloses, therefore the special technical feature does not make a contribution over the prior art.  Applicant argues Fockele does not disclose the rest of Claim 1, however Fockele discloses the shared technical feature among all five groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fockele (US 2014/0332507).

In reference to Claim 5, Fockele discloses a layer-wise additive manufacturing method for manufacturing a three-dimensional object ([0016]), wherein the object is manufactured by a layer-wise application of a building material onto a support or a previously applied layer of the building material ([0017]) and by a solidification of the building material by means of a supply of radiation to positions in a layer that correspond to the cross-section of the object in this layer ([0006]) in that these positions are scanned with energetic radiation by means of an energy input unit such that the energy input unit directs at least one energy beam to predetermined positions of a layer of the building material so that a solidification of the building material is effected by the energy beam ([0017]), wherein the process of the layer-wise additive manufacturing method is controlled by a control dataset that has been generated based on at least one layer dataset that was provided by a first step of accessing a plurality of layer datasets comprising data models of a plurality of building material layers to be selectively solidified during the manufacture and lying immediately one over the other ([0025]-[0026]), wherein each layer dataset comprises a data model in which positions corresponding to an object cross-section are marked ([0005]-[0006], cross-sectional design), at which positions a solidification of the building material in the respective layer shall occur ([0006], selective), and wherein in at least one layer dataset a bottom surface region of an object cross-section exists in the corresponding data model which bottom surface 

In reference to Claim 6, Fockele discloses the method of Claim 5, as described above.
Fockele discloses a gas flow is directed over the respective position of incidence of an energy beam ([0042], Fig 1) and the process of the layer-wise additive manufacturing method is controlled by a control dataset ([0005]-[0006], cross-sectional design), in which it is specified that in a layer the object cross-section has positions outside of the bottom surface region that are located further upstream than positions in the at least one portion of the bottom surface region and/or that in a layer the object cross-section has positions outside of the top surface region hat are located further upstream than positions in the at least one portion) of the top surface region (Fig 2).

In reference to Claim 7, Fockele discloses the method of Claim 6, as described above.
Fockele discloses the process of the layer-wise additive manufacturing method is controlled by a control dataset, in which it is specified that in a layer the object cross-section has positions outside of 

In reference to Claim 8, Fockele discloses the method of Claim 7, as described above.
Fockele discloses a range between -22.50 and +22.50 around the direction the gas flow is coming from is specified as angular range (Fig. 1, Items 10 & 12, Examiner is interpreting the angular range to be based on a 0 degree line straight across from inlet to outlet).

In reference to Claim 9, Fockele discloses the method of Claim 5, as described above.
Fockele discloses the energy input unit is controlled such that the scanning direction, in which the energy beam is moved over the building material at a solidification position and the direction of the gas flow at this position are at an angle that is larger than or equal to 22.50 and/or smaller than or equal to 337.50 (Fig. 1, Items 10, 12, & 24, Examiner is interpreting the angular range to be based on a 0 degree line straight across from inlet to outlet).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742